Case 4:18-cv-03380 Document 16 Filed on 03/20/20 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                  March 20, 2020
                                                                                David J. Bradley, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION


        JOE MANCUSO et al,             §   CIVIL ACTION NO.
                 Plaintiffs,           §   4:18-cv-03380
                                       §
                                       §
               vs.                     §   JUDGE CHARLES ESKRIDGE
                                       §
                                       §
        OCWEN LOAN                     §
        SERVICING LLC,                 §
                  Defendant.           §

                                    ORDER

           This case was reassigned to this Court on October 23, 2019.
       Dkt 12. The order of reassignment vacated all settings.
           Pending before the Court is a motion for summary judgment
       by Defendant Ocwen Loan Servicing LLC. Dkt 11.
            The Court typically requires the parties to either mediate
       their dispute or attend a settlement conference with the
       Magistrate Judge prior to consideration of dispositive motions.
       The prior scheduling order did not include an applicable deadline
       requiring such mediation or settlement conference.
             The Court will now require the parties to discuss and
       negotiate in good faith the potential for settlement. But the Court
       does not intend for any party or counsel to act contrary to official
       guidance or precautions regarding the COVID-19 virus,
       including with respect to travel or appearance for any hearing or
       litigation-related matter.
            The Court ORDERS the parties to confer and negotiate in
       good faith by April 10, 2020 regarding the potential for
       settlement. The parties must submit a joint report on same.
Case 4:18-cv-03380 Document 16 Filed on 03/20/20 in TXSD Page 2 of 2




            The parties may there state an intention to arrange for and
       participate in mediation, whether remote or in person. Or they
       may make request regarding availability of the Magistrate Judge
       for an in-person or telephonic settlement conference, if desired.
           SO ORDERED.


           Signed on March 20, 2020, at Houston, Texas.


                                   Hon. Charles Eskridge
                                   United States District Judge




                                      2
